Citation Nr: 0946315	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with secondary 
depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his  wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 30 
percent rating for PTSD, effective March 6, 2006.  In 
September 2006, the Veteran filed a notice of disagreement 
(NOD) as to the initial rating assigned.  In a July 2007 
rating decision, the RO assigned an initial 50 percent rating 
for PTSD, effective, March 6, 2006.  The RO issued a 
statement of the case (SOC) in July 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2007.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim in November 2008.  

In November 2006, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of the hearing is of record.  During the 
hearing, the Veteran submitted additional evidence, along 
with waiver of  initial RO consideration of the evidence.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.800 (2009). 

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized this issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for PTSD has been 
assigned, because a higher rating is available, and the 
Veteran is presumed and indicated that he wants to seek the 
maximum available benefit for a disability, the claim for 
higher rating remains viable on appeal.  Id.; see also AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the March 6, 2006 effective date of the grant of 
service connection for PTSD, the Veteran's psychiatric 
symptoms have consisted,  primarily, of sleep impairment, 
irritability, depression and anxiety, reduced social 
functions and difficulty in establishing or maintaining 
effective work and social relationships; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.  

3.  The Veteran's service-connected PTSD has not been shown 
to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155,5103, 5103A, 5107 
(West 2002 & West Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009)).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, in an April 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The April 2006 letter also provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The April 2006 letter also asked that the 
Veteran send the RO any additional evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  The September 2006 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  

The Board notes that, after the RO's grant of service 
connection for PTSD, and the Veteran's disagreement with the 
initial rating assigned, there is no RO letter explaining 
what is needed to support a claim for higher rating.  
However, the Board notes that, in this appeal,  the lack of 
such notice is not shown to prejudice the Veteran.

The criteria for all higher ratings for PTSD were set forth 
in the July 2007 SOC.  Moreover, the claims file reflects 
that the Veteran had actual knowledge of the information and 
evidence needed to support his claim for a higher rating.  In 
this regard, at his August 2009 hearing, the Veteran 
testified that he sought a higher rating for his service- 
connected PTSD based on his contention that when viewing the 
medical data his disability should be in excess of a 50 
percent disability rating.  This testimony, along with his 
written statement accompanying his August 2007 substantive 
appeal, demonstrate an awareness of what is necessary to 
support the claim; hence the Board finds that any omission in 
notice provided is harmless because actual knowledge of what 
the evidence must show to support the claim for a higher 
rating is shown.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Hence the April 2006 letter meets the VCAA's content 
and timing of notice requirements.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA medical records and 
the reports of VA examinations conducted in June 2006 and 
July 2008.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's Board hearing, 
as well as various written statements provided by the Veteran 
and his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal  at this 
juncture.  See Mayfield v. Nicholson, Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7..  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1.009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, while the initial 50 percent rating for PTSD 
has been assigned under Diagnostic Code 9411, the actual 
criteria for rating psychiatric disabilities other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.

Under the rating formula, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
]
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a),.

Considering the pertinent evidence in light of the above, the 
Board finds that the record does not support the assignment 
of a rating greater than 50 percent rating for the Veteran's 
PTSD at any point since the March 2006 effective date of the 
grant of service connection for that disability.

In a February 2006 letter, a VA social worker reported that 
the Veteran experienced hyperarousal and avoidance symptoms 
of PTSD which was chronic and surely impacted his life.  The 
diagnosis was PTSD and major depression.  A GAF score of 38 
was recorded.

A February 2005 VA treatment note indicates that the Veteran 
was "obviously depressed".

A May 2006 VA treatment report indicates that the Veteran had 
continued sleep problems.

On VA examination in June 2006, the Veteran reported that he 
owned a small business company that began having financial 
difficulty in the past five years.  He reported that his 
hygiene did occasionally become affected by his depression.  
The Veteran indicated that his emotions were out of control 
and he frequently became tearful for no apparent reason.  He 
had difficulty with concentration and feeling organized.  His 
motivation and interest levels were low.  He had never laid 
in bed and missed work because of depression.  His sleep was 
disturbed by frequent bad dreams.  He had intrusive daytime 
memories at least three times a week.  He was emotionally 
sensitive and hyperaware.  Loud noises disturbed him and he 
tended to avoid social interactions.  On examination, the 
Veteran was oriented in all spheres.  His mood was extremely 
depressed and his affect frequently tearful throughout the 
interview.  His short-term memory was fair.  His thought 
processes were slightly impaired by disorganization which was 
due to depression.  He denied homicidal or suicidal ideation 
as well is auditory or visual hallucinations.  

The examiner indicated that the Veteran had been suffering 
from symptoms of PTSD for many years which were now being 
accompanied by depressive symptoms that were secondary to the 
PTSD symptoms and their worsening.  The Veteran was 
employable in a limited setting.  The diagnosis was PTSD, 
chronic, moderate to severe and depressive disorder not 
otherwise specified (NOS) secondary to his PTSD.  The 
examiner assigned a GAF score of 54 for the PTSD, alone, and 
a GAF score of 52 that included the depression.

A May 2008 VA treatment note indicates  that the Veteran had 
continued problems dealing with people.

On VA examination in July 2008, the Veteran reported ongoing 
difficulties with guilt and frequent intrusive memories.  He 
also noted numbing, detachment, hypervigilance and startle.  
He had generalized anxiety, occasional panic attacks, 
decreased interest, decreased energy and decreased focus.  He 
denied suicidal or homicidal ideation.  He denied any 
auditory or visual hallucinations or any inappropriate 
behavior.  He had no overt psychotic symptoms or manic-like 
symptoms.  The Veteran reported that since June 2007, he had 
only been working for 2 to 3 days a week as he had difficulty 
interacting with customers due to anxiety, depression and 
irritability.  In 2008, the Veteran and his wife agreed that 
she would take over the business and he would only be needed 
as a consultant.  

On examination, the Veteran appeared anxious and was tearful 
several times during the interview.  His thought process was 
normal but he had some difficulty with attention, focus and 
short-term memory.  The examiner noted that the Veteran's 
thought processes and communications showed some mild 
deficits of attention and focus and working and short-term 
memory but they were not significant in regards to being able 
to handle his financial affairs.  The Veteran's social 
functioning was impaired.  While he continued to have basic 
skills, he appeared tearful and reported being withdrawn.  
The Veteran reported that he had to stop working in 2008.  
The diagnosis was chronic, moderate, major depression without 
psychosis and chronic, mild to moderate PTSD that was mild to 
moderate which was secondary to his depression and 
exacerbated by the depression.  Overlapping symptoms included 
morbid preoccupation, sleep disturbance, guilt, social 
withdrawal and avoidance of military subjects.  The examiner 
assigned a GAF  f 54.  The examiner commented that,  while 
there was reduced reliability and productivity due to PTSD 
signs and symptom, the Veteran did retain cognitive emotional 
and behavioral capacities to do simple work tasks in a 
loosely supervised environment within his physical 
limitations despite his anxiety and depression.

A July 2009 treatment note indicates that the Veteran was 
struggling with irritability, lack of motivation and 
tearfulness over the past year.

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects a diagnosis of a major depression, 
NOS.  Where it is not possible to distinguish the effects of 
a nonservice-connected condition from those of a service- 
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  As there is no indication here it is possible to 
distinguish the symptoms from the Veteran's various 
psychiatric disorders, the Board has considered all of his 
psychiatric symptoms in evaluating his service-connected 
PTSD. 

The Board finds that the evidence, as a whole, demonstrates 
that the Veteran's PTSD is no more than 50 percent disabling.  
In this case, the competent medical evidence collectively 
reflects that, since the effective date of the grant of 
service connection, the Veteran's PTSD has been 
characterized, primarily by difficulty with sleep, 
irritability, depression and anxiety, reduced social 
functions and difficulty in establishing or maintaining 
effective work and social relationships.  The Board finds 
that these symptoms more nearly approximate occupational and 
social impairment with reduced reliability and productivity 
due to certain symptoms, the level of impairment contemplated 
in the currently assigned 50 percent disability rating.

At no point since the grant of service connection has the 
Veteran's psychiatric symptomatology met the criteria for a 
rating in excess of 50 percent.  As noted above, the 
assignment of the next higher 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the Veteran has not been found 
to have intermittent suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; or other symptoms 
that are characteristic of a 70 percent rating.  In this 
regard, the treatment records and VA examinations 
consistently have noted that the \ Veteran does not 
experience homicidal or suicidal ideation; that he is 
oriented to time and place; that he communicates normally; 
and that he operates independently.  There also has been  no 
evidence of impaired impulse control.  Although the Veteran 
has had problems with interpersonal relationships, he has a 
good relationship with his wife.  The Veteran also has had 
problems with groups, as he exhibited avoidance symptoms.  
However, the July 2008 VA examiner noted that the Veteran  
retained cognitive emotional and behavioral capacities to do 
simple work tasks in a loosely supervised environment within 
his physical limitations despite his anxiety and depression.  
The Board further notes that  the Veteran's problems with 
inter-personal relationships at work and socially are 
contemplated in the assigned l 50 percent disability rating.

The Board also points out that the GAF scores assigned do not 
provide a basis for assignment of any higher disability 
rating for the Veteran's PTSD.  Predominantly, the assigned 
GAF scores have been in the 51-60 range.  However, according 
to the DSM-IV, GAF scores ranging between 51 and 60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  As these scores appear to be  indicative of even 
less impairment that that contemplated in the assigned 50 
percent rating, they clearly do not support assignment of any 
higher rating..  

The Board notes that in a July 2006 letter, a VA social 
worker assigned a GAF score of 38.  A GAF score ranging from 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  However, the medical evidence of record 
does not reflect that the Veteran exhibited the symptoms 
identified in the DSM-IV as indicative of such a score.  
While the  social worker reported that the Veteran 
experienced avoidance symptoms and tried to keep himself busy 
with work, she did not note major impairment in several areas 
such as illogical speech, neglect of family or an inability 
to work.  Additionally, there has been no medical evidence of 
delusions or hallucination and there is no indication that 
the Veteran is incoherent or has grossly inappropriate 
behavior.  Thus, the single, assigned GAF score of 38 is not 
as accurate an indicator of the Veteran's level of 
psychiatric impairment as the predominant GAF scores assigned 
(discussed above), or the actual symptoms shown, which, as 
indicated, do not support assignment of a rating greater than 
50 percent.   

For the reasons set forth above, the Board finds that the 
Veteran's disability picture has, since March 2006, more 
nearly approximated the criteria for the 50 percent rather 
than the 70 percent rating.  See 38 C.F.R. § 4.7. As the 
criteria for the next higher, 70 percent, rating are not  
met, it logically follows that the criteria for higher rating 
of 100 percent likewise are not met.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service, the 
Veteran's  PTSD has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the July 2007 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's PTSD, pursuant to 
Fenderson, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


